      Case 1:20-cv-00019 Document 10 Filed on 04/15/20 in TXSD Page 1 of 1
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                           ENTERED
                            UNITED STATES DISTRICT COURT                                  April 15, 2020
                             SOUTHERN DISTRICT OF TEXAS                                David J. Bradley, Clerk
                                BROWNSVILLE DIVISION

JOSE MATA,                                      §
      Petitioner,                               §
                                                §
v.                                              §         Civil Action No. 1:20-cv-00019
                                                §
STATE OF TEXAS,                                 §
    Respondent.                                 §

ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
       Before the Court is the “Magistrate Judge’s Report and Recommendation” (“R&R”)
(Docket No. 8) in the above-captioned case. The R&R recommended the following: (1) dismiss
the case without prejudice; and (2) close the case.
       Objections were due March 24, 2020. No objections were filed by either party. A
“clearly erroneous, abuse of discretion and contrary to law” standard of review is appropriate
when there has been no objection to the magistrate’s ruling. United States v. Wilson, 864 F.2d
1219, 1221 (5th Cir. 1989). Finding no clear error, abuse of discretion, or finding contrary to
law, the R&R is ADOPTED.
       As a result, Jose Mata’s cause of action against the State of Texas is DISMISSED
WITHOUT PREJUDICE. The Clerk of the Court is ORDERED to close this case.



                                                      Signed on this 15th day of April, 2020.




                                                          _________________________________
                                                          Rolando Olvera
                                                          United States District Judge
